Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 1 of 6 PageID #: 1082



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ROY PHILLIPS,                                 )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )            Case No. 4:18-cv-00785-AGF
                                               )
 ROBERT GOULD, et. al,                         )
                                               )
                Defendants.                    )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion (ECF No. 64) to alter or

amend the judgment. On May 20, 2020, the Court granted summary judgment in

Defendants’ favor on Plaintiff’s claim asserting discrimination on the basis of disability

(vision impairment), in violation of Title II of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq., arising out of his termination from the Missouri

Department of Corrections Sex Offender Program (“MOSOP”). See ECF No. 62. For

the reasons set forth below, the Court will grant Plaintiff’s motion in part, insofar as it

will amend the judgment to provide that summary judgment is granted in Defendants’

favor to the extent that Plaintiff’s disability discrimination claim was based on

Defendants’ failure to reasonably accommodate him. The Court will otherwise deny

Plaintiff’s motion.

                                     BACKGROUND

       In its May 20, 2020 Memorandum and Order, the Court rejected as a matter of law

Plaintiff’s claim that his termination from MOSOP constituted discrimination on the
Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 2 of 6 PageID #: 1083



basis of his disability. The Court held that it did not need to decide whether Plaintiff

could meet the requirements of a prima facie claim under Title II of the ADA because,

even presuming that he could, Defendants had a legitimate, nondiscriminatory reason for

terminating Plaintiff. Defendants’ stated reason for terminating Plaintiff from MOSOP

was Plaintiff’s admitted refusal to answer certain questions asked of him in clinical

interviews and his admitted refusal to take responsibility for or acknowledge certain

criminal conduct. Plaintiff contended that he should not have been required to answer the

questions or admit to the conduct, for reasons unrelated to his alleged disability. The

Court found that even a generous reading of the record would not permit a finding that

Defendants’ stated reason was pretext for disability discrimination.

       Plaintiff now argues that relief under Rule 59(e) is warranted on two grounds:

first, that the summary judgment record contains sufficient evidence to prove that

Defendants’ articulated reason for terminating Plaintiff from MOSOP was pretext for

discrimination; and second, that Plaintiff’s ADA claim encompassed two theories of

discrimination, one based on intentional discrimination and the other on the failure to

reasonably accommodate Plaintiff, and that the Court failed to address the latter theory.

                                      DISCUSSION

       Under Rule 59(e), a court may alter or amend a judgment upon a motion filed no

later than 28 days after entry of the judgment. Fed. R. Civ. P. 59(e). Rule 59(e) gives the

court power to rectify its own mistakes following entry of judgment. White v. N.H. Dep’t

of Emp’t Sec., 455 U.S. 445, 450 (1982). Rule 59(e) motions are limited, however, to

correcting “manifest errors of law or fact or to present newly discovered evidence.”

                                              2
Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 3 of 6 PageID #: 1084



United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006). District

courts have broad discretion in determining whether to grant a Rule 59(e) motion. Id.

Pretext

       As to Plaintiff’s first ground for relief, regarding pretext, the Court carefully

considered the arguments that Plaintiff presented in opposition to summary judgment,

and those presented now in his motion to alter or amend the judgment. The Court still

believes that no rational factfinder could conclude that Plaintiff’s termination from

MOSOP was discriminatory. The cases relied upon by Plaintiff, including Reeves v.

Sanderson Plumbing Products, Inc., do not convince the Court otherwise. See 530 U.S.

133, 148 (2000) (explaining that if “no rational factfinder could conclude that the

[defendants’] action was discriminatory,” judgment as a matter of law is appropriate).

Failure to Accommodate

       As to Plaintiff’s second ground, the Court did not understand Plaintiff to be

asserting two separate theories of discrimination. See Compl., ECF No. 1. But to the

extent that he is, the Court believes it prudent to grant Plaintiff’s motion in part and to

amend the judgment in order to provide that Defendants are entitled to summary

judgment on any claim of failure to provide reasonable accommodations.

       As Plaintiff notes, discrimination under the ADA may be premised on either a

theory of intentional discrimination (also known as disparate treatment) or the failure to

provide reasonable accommodations. See Peebles v. Potter, 354 F.3d 761, 766 (8th Cir.

2004). In the former, it is the defendant’s “discriminatory intent in taking adverse . . .



                                               3
    Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 4 of 6 PageID #: 1085



action against a disabled individual that matters,” whereas in the latter, “discrimination

occurs when the [defendant] fails to abide by a legally imposed duty.” Id. at 767.

         To the extent that Plaintiff’s disability discrimination claim was premised on a

failure-to-accommodate theory, summary judgment is still warranted in Defendants’

favor. Put simply, on the record before the Court, no rational factfinder could find that

Plaintiff required accommodations in addition to what he already received so as to permit

his meaningful participation in MOSOP.

         As the Court noted in its prior Memorandum and Order, Plaintiff does not dispute

that he was physically able to answer the clinical interview questions at issue and to

admit to certain criminal conduct, or that he refused to do so. 1 Plaintiff’s primary

argument was simply that he should not have been required to answer the questions or

admit to the conduct. Access to additional accommodations for his vision impairment,

such as eyeglasses or eye drops, would not have helped Plaintiff answer the questions

that he believed to be improper or make the admissions to which he objected. See

Johnson v. Neiman, 504 F. App’x 543, 546 (8th Cir. 2013) (unpublished) (holding that

summary judgment was proper when there was “no material evidence showing that [the

plaintiff] required accommodations or medical equipment in addition to what he was

already receiving, so as to permit his meaningful participation in Phase II of MoSOP, . . .

[and he] did not rebut the evidence showing that he was terminated from Phase II due to


1
       The record established that the clinical interview questions were repeated verbally
to Plaintiff and that he refused to answer some questions because he believed them to be
irrelevant or improper, and refused to answer others due to legal issues involving his
ex-wife.
                                               4
Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 5 of 6 PageID #: 1086



his poor motivation, progress, and attendance”); Perry v. Missouri Dep’t of Corr., No.

4:05CV1384 DJS, 2007 WL 892460, at *2 (E.D. Mo. Mar. 21, 2007) (granting summary

judgment where “[a]ccess to audio tapes, which plaintiff requests in his first amended

complaint, would not have helped [the plaintiff] participate openly and honestly in

MOSOP”).

       The real accommodation Plaintiff sought here was to be excused from answering

the questions or from making the admissions that Defendants required. If that is an

accommodation at all, it is not one necessitated by Plaintiff’s alleged disability, and

therefore cannot support a failure-to-accommodate claim. See Peebles, 354 F.3d at 768

(affirming summary judgment against an employee where the accommodation he sought

was to excuse his non-compliance with an employer rule having nothing to do with his

disability); see also id. at 772 (Bye, J., concurring) (“The actual cause of [the plaintiff’s]

continued unemployment, then, is [his] own dereliction, not his employer's enforcement

of the substantiation rule. In reality, [the plaintiff] does not need to be accommodated, he

wants to be excused.”); see also Burchett v. Target Corp., 340 F.3d 510, 518 (8th Cir.

2003) (affirming summary judgment for the employer on an employee’s claim asserting

failure to accommodate a request for transfer because the employee failed to make an

evidentiary showing she needed the requested transfer as a result of her disability).

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to alter or amend the

judgment is GRANTED in part, insofar as summary judgment is granted in Defendants’

                                               5
Case: 4:18-cv-00785-AGF Doc. #: 70 Filed: 08/10/20 Page: 6 of 6 PageID #: 1087



favor on Plaintiff’s failure-to-accommodate claim under the Americans with Disabilities

Act, as set forth above. The motion is otherwise DENIED. ECF No. 64.



                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE

Dated this 10th day of August, 2020.




                                           6
